Citation Nr: 1716709	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  15-19 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for bilateral sensorineural hearing loss.

2.  Entitlement to a total rating based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served in the Philippine Guerrilla and Combination Service during World War II from December 1, 1943 to November 28, 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.  The Veteran filed a Notice of Disagreement (NOD) in November 2014.  The RO issued a Statement of the Case (SOC) in April 2015 and the Veteran filed a timely VA Form 9 in May 2015.  

A supplemental SOC was issued in October 2016.

The Vice Chairman of the Board advanced the appellant's appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107 (a)(2) and 38 C.F.R. § 20.900 (c).


FINDINGS OF FACT

1.  The Veteran's hearing loss has been no worse than Level V hearing loss in the left ear and Level XI hearing loss in the right ear during the entire appeal period.

2.  The evidence of record does not persuasively show that the Veteran's bilateral hearing loss precludes him from following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2016).

2.  The criteria for entitlement to TDIU due to service-connected disabilities, to include on an extraschedular basis, have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).
		
VA's duty to notify was satisfied by a letter dated in May 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The record contains the VA, private, and service treatment records; the Veteran's statements; and a report of VA examination and opinion.  The report of the VA examination included a review of the Veteran's medical history, including private and VA treatment records, and interview and examination of the Veteran.  The examination also included sufficient clinical and diagnostic findings for purposes of determining the nature of the Veteran's bilateral hearing loss.  Therefore, the Board concludes that the VA examinations are adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3  (2016); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2015).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal. 

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate. Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  A rating for hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85(a) and (d).

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100. Table VI, "Numeric Designation of Hearing Impairment Based on Pure tone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect.  38 C.F.R. § 4.85(b). 

Pure tone threshold average, measured in decibels, as used in Tables VI, is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the pure tone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral. 

Under 38 C.F.R. § 4.86(b) when the pure tone threshold is 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.

Reasonable doubt will be favorably resolved and it exists when there is an approximate balance of positive and negative evidence.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Service connection for bilateral hearing loss was granted by the June 2014 rating decision on appeal, which assigned the 40 percent rating currently on appeal.  Such disability has been rated under Diagnostic Code 6100 as 40 percent disabling since April 2, 2014, the date of the claim.  

In May 2012, the Veteran was afforded a VA examination in conjunction with his claim.  At that time, the audiometric testing revealed pure tone thresholds, in decibels, as follows: 
	



HERTZ



500
1000
2000
3000
4000
LEFT
40
40
60
60
70
RIGHT
90
85
75
75
95

The average of the Veteran's audiometric testing was 58 for the left ear and 83 for the right ear.  Speech audiometry revealed speech recognition ability of 68 percent in the left ear and 0 percent in the right ear.  Bilateral sensorineural hearing loss was noted.  

Applying the results from the May 2012 VA examination to Table VI in 38 C.F.R. § 4.85 yields a finding of Level V hearing loss in the left ear and Level XI hearing loss in the right ear.  The Board notes that under § 4.86 (a), when the pure tone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz  is 55 decibels or more, as in this case, Table VI or Table VIA is to be used, whichever results in the higher numeral.  An exceptional hearing impairment was demonstrated in the right ear, yielding a finding of Level VII hearing loss under Table VIA.  A value of Level XI results from the use of Table VI, and as such, that numeral is used for calculating the hearing loss disability.  Where hearing loss is at Level V in the better ear and Level XI in the poorer ear, a 40 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  

The Veteran submitted a private audiogram in May 2015.  The certificate indicated that the physician's impression was total hearing loss in both ears.  There was no pure tone audiometry testing and no speech recognition testing.  The absence of pure tone thresholds at any frequencies and the nonuse of the Maryland CNC speech recognition test renders the May 2015 private audiogram invalid for rating purposes.  Thus, the results cannot be used to evaluate the Veteran's hearing impairment.  See 38 C.F.R. § 4.85.  

Given the above, and after applying the results of the audiologic examination to the appropriate tables in 38 C.F.R. § 4.85, the Veteran's bilateral hearing loss has warranted a 40 percent rating for the entire period on appeal.  

The May 2012 VA examination was conducted in accordance with 38 C.F.R. § 4.85(a), and it includes an audiogram.  Further, the May 2012 examination included a speech audiometry examination.  The Board acknowledges the Veteran's assertion that his bilateral hearing loss warrants a higher rating and that the VA examination did not fully encapsulate the severity of his hearing loss.  However, in determining the actual degree of disability under the Schedule for Ratings, an objective examination is required.  As noted previously, because disability ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered, there is no doubt as to the proper evaluation to assign.  Lendenmann, supra; 38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  

The Board recognizes that the Veteran could not appear for the additional VA examinations scheduled in May 2016 and August 2016 due to his failing health and hospitalization.  In a July 2016 statement, the Veteran's grandchild wrote and indicated that the Veteran could not travel to the examination because of his health.  The file also includes a statement from a chief of a hospital that indicated the Veteran was medicated for several conditions and was not fit to travel.  The Board is sympathetic to this, but as noted, an objective examination is required for rating a bilateral hearing loss disability.  

The Board also considered the holding in Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), which requires a VA audiologist to describe the functional effects of a hearing loss disability in the examination report.  The May 2012 VA examiner noted that the Veteran's hearing loss caused some functional loss insofar as the Veteran has problem understanding spoken words during conversations.  Because the examination report includes a discussion of the functional and occupational impact of the Veteran's hearing loss, the Board finds that the above examination is adequate for rating purposes and is entitled to great probative value.  Additionally, the Board notes that the Veteran has not alleged any additional functional effects at any point during his appeal.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

III.  TDIU

In order to establish service connection for a TDIU, there must be impairment so severe that it is impossible for the average person to follow a substantially-gainful occupation.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned. If there is only one service-connected disability, it must be rated at 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16 (a) (2016).  A total disability rating also may be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a). 

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16 (a) (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Marginal employment cannot be considered substantially-gainful employment.  Generally, marginal employment exists when a veteran's earned annual income does not exceed the Federal poverty threshold for one person.  38 C.F.R. § 4.16 (a) (2016). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran asserted on his initial April 2014 claim for entitlement to service connection that he was unable to work, in part, due to his bilateral hearing loss.  He also asserted that old age, rheumatism, and diabetes prevented him from working.  

During the pendency of the Veteran's claim, service connection has been in effect for bilateral hearing loss, evaluated as 40 percent disabling from April 2, 2014.  It is his only service-connected disability.  Therefore, the Board finds that the Veteran's service-connected bilateral hearing loss does not meet the schedular criteria for a TDIU for the any point during the period on appeal.  38 C.F.R. § 4.16 (a) (2016). 

In regards to the evidence related to unemployability, the Board acknowledges that the Veteran has claimed to have been unemployed during this appeal.  However, as indicated above, unemployed does not mean unemployable.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Veteran indicated on his claim for entitlement to service connection that he was unemployed because of old age, rheumatism, diabetes mellitus, and defective hearing.  He has not submitted any more information related to his claim for entitlement to a TDIU.  Additionally on the VA Form 9, the Veteran indicated that he was only seeking to appeal the increased rating of bilateral hearing loss.  Thus, based on the above, the Board finds that the evidence does not persuasively show the Veteran to be incapable of performing the tasks that comport with his education and occupational experience due to his service-connected bilateral hearing loss alone.  

The Board has considered whether the Veteran's claim should be referred to the Director of Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16 (b).  When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16 (b) by referral to the Director of Compensation Service.  In this case the criteria for referral have not been met as the preponderance of the evidence is against the Veteran's claim for a TDIU on an extraschedular basis. 

As the evidence fails to persuasively establish that the Veteran's service-connected bilateral hearing loss precludes substantially gainful employment, the criteria for a TDIU are not met, and the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim for a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

An initial rating in excess of 40 percent for bilateral hearing loss is denied. 

Entitlement to a TDIU is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


